DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 10/15/2020 is accepted.

Allowable Subject Matter
2.    Claims 1-18 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 ,which include, a fixture for testing the performance of the heads-up display feature of a windshield that is intended for use in a selected make and model of a vehicle,  fixture having  a frame and  heads-up display surface having one or more optical aberrations and  a test grid being mounted on  frame and configured in accordance with a selected test pattern corresponding to a selected make and model of vehicle and test grid and light source being capable of generating a light beam that defines an image of test grid such that, at times when  light beam illuminates the heads-up display surface of  transparent panel and  at least a portion of  light beam is reflected from the heads-up display surface of  transparent panel that is illuminated by  light beam and  a camera that is mounted to  frame and that is located to receive and record images of  test grid that are reflected from  heads-up display surface and a device that defines an aspheric surface that is illuminated by  light beam and  device modifying light beam to increase the resolution of at least a portion of  image of  test grid that is transmitted from  light source and test grid and reflected from  heads-up display surface of  transparent panel to  camera and a computer that is configured to enable it to identify and measure elements of  test grid appearing in the virtual heads-up display such that the image of a test grid as viewed by  camera can be compared with applicable performance specifications.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (2015/0168719 A1) discloses  heads up display for a vehicle  (paragraph 0011) and  windshield glass through the HUD unit 3 (paragraph 0110) and Tang-Kong et al (2019/00064517 A1) discloses head up display  (28) and an optical instrument 12  and a windshield (30) (paragraph 0016,paragraph 0022) and Wei (2020/0386992 A1) discloses an image distortion detection method and system and Kobayashi discloses (200/0058780 A1) discloses a head up display  device (10) and a windshield (62) (paragraph 0024). All the reference alone or in a combination fail to disclose a test grid being mounted on  frame and configured in accordance with a selected test pattern corresponding to a selected make and model of vehicle and test grid and light source being capable of generating a light beam that defines an image of  test grid such that, at times when  light beam illuminates the heads-up display surface of  transparent panel and  at least a portion of  light beam is reflected from the heads-up display surface of  transparent panel that is illuminated by  light beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/5/2022